Title: To James Madison from Thomas Jefferson, 23 September 1790
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello Sep. 23. 1790.
Mr. Randolph arrived last night without having been able to get me a horse, or even to hear of one which he could approve of. Presuming you had made up your mind as to parting with yours, I take the liberty of sending for him. I should not hesitate to take him at your own price but that I apprehend you think him of less than his real value, and therefore propose that you should have him valued. If there be no urgency, I should propose to pay you the money not till our return to Philada., perhaps not till the receipt of our December quarter, as the arrival of my furniture from Paris, & commencing housekeeping will perhaps call for my previous resources. But this need make no difficulty.
We shall count on seeing you here about our next court and hope you will make some stay. The time & plan of our return may be then arranged. Adieu. Your’s affectionately
Th: Jefferson
